Order entered October 29, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01376-CR
                                        No. 05-12-01377-CR
                                        No. 05-12-01378-CR
                                        No. 05-12-01448-CR


                                JESSE C. CASTILLO, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                    On Appeal from the 363rd Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F12-40677-W, F11-40913-W, F11-40914-W, F11-40924-W

                                              ORDER
        On May 31, 2013, we ordered the Dallas County District Clerk to prepare and file

supplemental clerk’s records containing a detailed itemization of the costs assessed in these cases,

including but not limited to, specific court costs, fees, and court appointed attorney fees. On June 4,

2013, the Dallas County District Clerk filed supplemental clerk’s records. However, the detail

itemization of costs included in the supplemental records does not comply with the Texas Code of

Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. arts. 103.001, 103.006 (West 2006).

        Accordingly, we ORDER the Dallas County District Clerk to file, within seven days of the

date of this order, second supplemental clerk’s records that contain a detailed itemization of the costs
assessed in these cases that comply with articles 103.001 and 103.006 of the Texas Code of Criminal

Procedure. See id. art. 103.001 (“A cost is not payable by the person charged with the cost until a

written bill is produced or is ready to be produced, containing the items of cost, signed by the officer

who charged the cost or the officer who is entitled to receive payment for the cost.”) emphasis

added); 103.006 (“If a criminal action or proceeding . . . is appealed, an officer of the court shall

certify and sign a bill of costs stating the costs that have accrued and send the bill of cost to the court

to which the action or proceeding is . . . appealed) (emphasis added).



                                                         /s/     LANA MYERS
                                                                 JUSTICE